Citation Nr: 1814665	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for epistaxis (claimed as nosebleeds).  

2.  Entitlement to an initial compensable rating for service-connected bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the proceeding is associated with the claims file.

The issue of entitlement to an initial compensable rating for service-connected bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current epistaxis began during service.


CONCLUSION OF LAW

The criteria for service connection for epistaxis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a); see also 38 C.F.R. § 3.303(d) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that service connection is warranted for epistaxis that began in service and has persisted since service.  See Veteran's July 2010 statement; see also July 2016 hearing testimony.  

The Board finds that the Veteran has a current disability of epistaxis, as evidenced by the August 2013 VA examiner's findings.  The Board also finds that the Veteran had an in-service occurrence of epistaxis, as reported by the Veteran and evidenced by the Veteran's service treatment records.  See August 1989 service treatment record.  

Although the record does not contain corroborating evidence of a positive medical nexus between the Veteran's in-service occurrence of epistaxis and his current disability, the Board finds that the Veteran has credibly and competently established the requisite nexus element.  The Veteran is competent to report nose bleeds and the Board finds his reports to be credible.  At the July 2016 hearing, the Veteran reported that he had never had problems with epistaxis until he was in the military.  Specifically, he reported that he experienced his first episode of epistaxis after going through the gas chamber in basic training.  The Veteran reported that he received treatment for nosebleeds during his military service, which was corroborated by the service treatment records.  The post service treatment records indicate continuing symptoms of epistaxis, including the Veteran's history of nasal surgery in attempts to relieve symptoms.  See February 2008 post-service treatment records; see also treatment records dated January 2009 through February 2009 (where the Veteran complained of epistaxis).  The Veteran additionally reported that his symptoms were initially alleviated post-operatively, his symptoms ultimately recurred to a lesser degree of severity, and he has nosebleeds on a regular basis.  See Veteran's July 2010 statement; see also July 2016 hearing testimony.  In considering the continuous and consistent report of symptoms by the Veteran, and evidence of the in-service occurrence with repeated follow-up visits for the same impairment post-service, the Board finds the Veteran competent and credible to establish nexus.  

Accordingly, the Board finds that the evidence of record supports the claim, and that service connection for epistaxis is warranted.


ORDER

Entitlement to service connection for epistaxis is granted.


REMAND

The Veteran asserts entitlement to an initial compensable rating for bilateral plantar fasciitis, currently rated at 0 percent.  

The evidence of record indicates that Veteran's bilateral plantar fasciitis symptoms may have worsened since his last VA examination in November 2013.  At the July 2016 hearing, the Veteran reported a worsening of symptoms.  Specifically, he reported that going up ladders and walking for extended periods precipitates flare-ups of pain.  Additionally, the Veteran alleged that he had taken three to four days off work due to pain in his feet.  

In considering the Veteran's contentions of an increase in severity of symptoms, a new VA examination is necessary so that the current state of the Veteran's disability can adequately be evaluated.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his bilateral plantar fasciitis disability.  In addition, the examiner should reference any occupational impairment associated with the Veteran's service-connected bilateral plantar fasciitis.  

2.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


